         Case 5:20-cr-00325-XR Document 13 Filed 07/29/20 Page 1 of 2



      D pC1t            SE          %
                                                                                F LE D
                                                                                   I




      COP'                   UNITED STATES DISTRICT COURT                      JUL     29   ZOZO

                              WESTERN DISTRICT OF TEXAS                       4STRICT CLERK
                                 SAN ANTONIO DIVISION                           TENICT.9F1EXAS

UNITED STATES OF AMERICA,                      §      CRIMINAL NO.:

               Plaintiff,                      8A200
                                               §
                                                      CR032
                                                   18U.S.C.922(g)(1)
                                                      Ct. 1.
                                                                                                   XR
VS.                                            §      Felon in possession of a firearm
                                               §      Ct. 2: 18 U.S.C. § 922(d)(3)
RICK JAjvfES FUNARj1) and                      §      Disposition of firearm to a prohibited person
                                               §
                                               §
               Defendants.                     §
                                               §


THE GRAND JURY CHARGES:

                                           COUNT ONE
                                     118   U.S.C. § 922(g)(1)I

       On or about October 4, 2019, in the Western District of Texas, Defendant,

                                    RICK JAMES FUNARI,

knowing he had previously been convicted of a crime punishable by imprisonment for a term

exceeding one year, knowingly possessed firearms, to wit: a Smith & Wesson, model SD9, 9mm

pistol, serial number FBH128O, and a Remington model 760, .30-06 pump action rifle with a

scope, serial number 282811, and the firearms had traveled in interstate and foreign commerce, in

violation of Title 18, United States Code, Section 922(g)( 1).

                                         COUNT TWO
                                     118 U.S.C. § 922(d)(3)]

       On a date between August 15, 2019, and October 4, 2019, in the Western District of Texas,

Defendant,



knowingly disposed of a firearm, to wit, a Smith & Wesson, model SD9, 9mm pistol, serial number
             Case 5:20-cr-00325-XR Document 13 Filed 07/29/20 Page 2 of 2




FBH 1280, to Rick James Funari, knowing and having reasonable cause to believe that Funari was

then an unlawful user of or addicted to a controlled substance as defined in 21 U.S.C.             §   802, in

violation of Title 18, United States code, Sections 922(d) and 924(a)(2).

       NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FO1FEITURE
                           [See Fed. R. Crim. P. 32.21


                           Firearms Violations and Forfeiture Statutes
      [Title 18 U.S.C. § 922(g)(1) (d)(3), subject to forfeiture pursuant to Title 18 U.S.C. §
           924(d)(1), made applicable to criminal forfeiture by Title 28 U.S.C. § 2461]

           As a result of the foregoing criminal violations set forth in Counts One and Two, the United

States of America gives notice to Defendants, of its intent to seek the forfeiture of the below

described property upon conviction and pursuant to Title 18 U.S.C.          §   924(d)(1), made applicable

to criminal forfeiture by Title 28 U.S.C.     §   2461, which states:

                  Title 18 U.S.C. § 924
                  (d)(1) Any firearm or ammunition involved in or used in any knowing
                  violation of subsection. . . (g). . . of section 922.. . shall be subject to seizure
                  and forfeiture. . . under the provisions of this chapter....


This Notice of Demand for Forfeiture includes, but is not limited to, the following property:

      Smith & Wesson, model SD9, 9mm pistol, serial number FBH128O;
      1.
   2. Remington model 760, .30-06 pump action rifle with a scope, serial number 282811; and
   3. Any and all ammunition, andlor firearms accessories involved in or used in the commission
      of the criminal offense.

                                                    A TRUE BILL


                                                   TöI*PERSON OF THE GRAND JURY

           JOHtT F. BASH
           UNITED STATES ATTORNEY

BY:                              Sr
           WILLIAM F. CALVE
           Assistant United States Attorney
